EXHIBIT 10.2


Nonqualified Stock Option Award Agreement
Under the Bloomin’ Brands, Inc. 2016 Omnibus Incentive Compensation Plan




Bloomin’ Brands, Inc. (the “Company”) hereby issues to the Participant an award
(the “Award”) of Nonqualified Stock Options (the “Options”). Each Option
represents the right to purchase one Share at the Option Price, subject to the
restrictions and other terms and conditions set forth in the Bloomin’ Brands,
Inc. 2016 Omnibus Incentive Compensation Plan (the “Plan”) and those set forth
in this Agreement, including the Terms and Conditions of Nonqualified Stock
Option Award attached hereto as Exhibit A (collectively, the “Agreement”). Any
capitalized terms used in this Agreement and not defined herein shall have the
meanings ascribed to such terms in the Plan.


Award of Options:


Name/Participant:
 
<name >
 
Type of Grant:
 
Nonqualified Stock Options
 
Date of Grant:
 
<date>
 
Total Options Granted:
 
<options >
 
Option Price:
 
<FMV>
 





The Participant, by accepting this award online on www.netbenefits.com,
acknowledges and agrees that the Options are granted under and governed by the
terms, and subject to the conditions, of this Agreement, including the Terms and
Conditions of Nonqualified Stock Option Award attached hereto as Exhibit A, and
the Plan.






--------------------------------------------------------------------------------




Exhibit A


Terms and Conditions of Nonqualified Stock Option Award


1.    Condition to the Participant’s Rights Under this Agreement. This Agreement
shall not become effective, and the Participant shall have no rights with
respect to the Award or the Options, unless and until the Participant has fully
executed this Agreement by accepting the Award online as described above.
Notwithstanding the foregoing, if the Participant does not otherwise reject this
Award in a writing to the Compensation department within 90 days of the Date of
Grant or such other manner as the Company may specify from time to time in its
sole discretion, the Participant shall be deemed to have accepted the Award, and
the terms and conditions hereof, as of the Date of Grant.
2.    Vesting. Subject in each case to the Participant’s Continuous Service
Status on each applicable vesting date, the Options awarded under this Agreement
shall vest and become exercisable in accordance with the schedule set forth
below unless, prior to any vesting date set forth, the Options are forfeited or
have become subject to accelerated vesting under the terms and conditions of
this Agreement and the Plan.




Vesting Date


Vesting Percentage


First Anniversary of Date of Grant
25%
Second Anniversary of Date of Grant
25%
Third Anniversary of Date of Grant
25%
Fourth Anniversary of Date of Grant
25%



3.    Exercisability. The Options are not exercisable until they vest as
provided herein. The Participant must exercise the Options prior to the earlier
of (a) ten (10) years after the Date of Grant and (b) in the event of a
termination of the Participant’s Continuous Service Status for any reason, such
earlier date as provided in Section 5 below (the earlier of such dates, the
“Expiration Date”). No Shares will be issued pursuant to the exercise of any
Options unless and until all legal requirements applicable to such issuance have
been complied with to the satisfaction of the Committee.
4.    Method of Exercise. The Participant must follow the procedures for
exercising Options that are established by the Company from time to time. As a
condition of any exercise of the Option, the Company may require the Participant
to make any representation and warranty to comply with any applicable law or
regulation or to confirm any factual matters reasonably requested by the
Company. At the time of exercise, the Participant must pay the Option Price, as
provided by the Plan or otherwise established by the Committee, for all of the
Options being exercised and any taxes that are required to be withheld by the
Company or any of its Affiliates in connection with the exercise.
5.    Termination of Continuous Service. Subject to the limitations set forth in
Section 3:




--------------------------------------------------------------------------------




(a)    If the Participant’s Continuous Service is terminated by the Company for
Cause (as defined below), then all Options, whether vested or unvested, shall be
automatically and immediately forfeited for no consideration and cease to be
exercisable.
(b)    If the Participant’s Continuous Service terminates for any reason other
than for Cause, then all Options that are not vested at the time such
termination shall be automatically and immediately forfeited for no
consideration and cease to be exercisable and any Options that are then vested
shall be exercisable as follows:
(i)    If termination of the Participant’s Continuous Service is as a result of
the Participant’s Disability, the Participant may exercise the Option at any
time within twelve (12) months following the date of termination (but in no
event later than ten (10) years after the Date of Grant), but only to the extent
the Option was vested and exercisable as of the date of termination of
Continuous Service, after which time the Option shall terminate.
(ii)    If the Participant dies (A) during the term of the Option and while in
Continuous Service, (B) within twelve (12) months after termination of
Continuous Service as a result of the Participant’s Disability, or (C) within
three (3) months after termination of Continuous Service for a reason other than
the Participant’s Disability, the Option may be exercised at any time within
twelve (12) months following the date of death (but in no event later than ten
(10) years after the Date of Grant) by the Participant’s estate or by a person
who acquired the right to exercise the Option by bequest or inheritance, but
only to the extent the Option was vested and exercisable as of the termination
of Continuous Service Status, after which time the Option shall terminate.
(iii)    If the Participant retires on or after age sixty (60) with five (5)
years of service with the Company or an Affiliate of the Company (“Retirement”),
the Participant may exercise the Option at any time within twelve (12) months
following the date of Retirement (but in no event later than ten (10) years
after the Date of Grant), but only to the extent the Option was vested and
exercisable as of the date of termination of Continuous Service, after which
time the Option shall terminate.
(iv)    If the Participant’s Continuous Service terminates for any other reason,
the Participant may exercise his or her Option at any time within three months
after such termination (but in no event later than ten (10) years after the Date
of Grant), but only to the extent that the Option was vested and exercisable at
the date of such termination, after which time the Option shall terminate.
(c)    For purposes of this Section 5, “Cause” shall have the same meaning
ascribed to such term in any employment agreement or arrangement between the
Company (or any Affiliate) and the Participant. If no such agreement or
arrangement applies to the Participant or if any such agreement or arrangement
that applies to the Participant does not define Cause, then “Cause shall mean:
(i)    failure of the Participant to perform the duties required of the
Participant pursuant to his or her employment agreement or otherwise applicable
to the




--------------------------------------------------------------------------------




Participant in connection with his or her employment in a manner satisfactory to
the Company, in its sole discretion; provided, however, for purposes of this
subparagraph (i), Cause will not exist unless the Company first gives the
Participant written notice (“Notice of Deficiency”). The Notice of Deficiency
shall specify the deficiencies in the Participant’s performance of his or her
duties. The Participant shall have a period of thirty (30) days, commencing on
receipt of the Notice of Deficiency, in which to cure the deficiencies contained
in the Notice of Deficiency. In the event the Participant does not cure the
deficiencies to the satisfaction of the Company, in its sole discretion, within
such thirty (30) day period (or if during such thirty (30) day period the
Company determines that the Participant is not making reasonable, good faith
efforts to cure the deficiencies to the satisfaction of the Company), then a
termination by the Company as a result of such deficiencies will be for Cause;


(ii)    any dishonesty by the Participant in the Participant’s dealings with the
Company, the commission of fraud by the Participant, negligence in the
performance of the duties of the Participant, insubordination, willful
misconduct, or the conviction (or plea of guilty or nolo contendere) of the
Participant of, or indictment or charge with respect to, any felony, or any
other crime involving dishonesty or moral turpitude;


(iii)    any violation of any non-competition, non-solicitation, non-disclosure
or confidentiality covenant or similar restriction applicable to the
Participant; or


(iv)    any violation of any current or future material published policy of the
Company or its Affiliates (material published policies include, but are not
limited to, the Company’s discrimination and harassment policy, management
dating policy, responsible alcohol policy, insider trading policy and security
policy).
6.    Change in Control. In the event of a Change in Control, the vesting of the
Options may be accelerated pursuant to the Company’s Executive Change in Control
Plan or pursuant to Section 12 of the Plan. In any such event, the treatment of
the Options shall be governed by the applicable provisions of the Executive
Change in Control Plan and Section 12 of the Plan.
7.    Options Non-Transferable. The Participant shall not directly or indirectly
sell, transfer, pledge, assign or otherwise encumber the Options or any interest
in them or any Shares underlying the Options prior to exercise thereof, or make
any commitment or agreement to do any of the foregoing, except to the extent
permitted by Section 11.3 of the Plan.
8.    Data Privacy.
(a)    The Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his or her
personal data as described in this document by and among, as applicable, the
Company and its Affiliates for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan.
(b)    The Participant understands that the Company and its Affiliates may hold
certain personal information about the Participant, including, but not limited
to, his or her name, home address and telephone number, date of birth, social
security number or other identification




--------------------------------------------------------------------------------




number, salary, nationality, job title, any shares of stock or directorships
held in the Company, details of all options or any other entitlement to shares
of stock awarded, canceled, exercised, vested, unvested or outstanding in the
Participant’s favor, for the purpose of implementing, administering and managing
the Plan (“Data”). The Participant understands that Data may be transferred to
any third parties assisting in the implementation, administration and management
of the Plan, that these recipients may be located in the Participant’s country
or elsewhere and that the recipients’ country may have different data privacy
laws and protections than the Participant’s country. The Participant understands
that he or she may request a list with the names and addresses of any potential
recipients of the Data by contacting the Company’s human resources
representative. The Participant authorizes the recipients to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the sole
purpose of implementing, administering and managing his or her participation in
the Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Participant may elect to deposit any
Shares acquired upon exercise of this Option. The Participant understands that
Data will be held only as long as is necessary to implement, administer and
manage the Participant’s participation in the Plan. The Participant understands
that he or she may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing the Company’s human resources representative. The Participant
understands, however, that refusing or withdrawing his or her consent may affect
the Participant’s ability to participate in the Plan. For more information on
the consequences of a refusal to consent or withdrawal of consent, the
Participant understands that he or she may contact the Company’s human resources
representative.
9.    Electronic Delivery and Acceptance. The Company may in its sole
discretion, decide to deliver any documents related to this Option granted under
the Plan, and participation in the Plan or future Awards that may be granted
under the Plan, by electronic means or to request the Participant’s consent to
participate in the Plan by electronic means. The Participant hereby consents to
receive such documents by electronic delivery and; if requested, to participate
in the Plan through an on-line (and/or voice activated) system established and
maintained by the Company or another third party designated by the Company. If
required by local law, the Participant may be required to print out, sign and
return to the Company the electronic document and/or this Agreement indicating
his or her consent to participate in the Plan.
10.     Government and Other Regulations.
(a)    This Option is subject to all laws, regulations and orders of any
governmental authority which may be applicable thereto and, notwithstanding any
of the provisions hereof, the Participant agrees not to exercise this Option
granted hereby nor will the Company be obligated to issue any Shares hereunder
if the grant, vesting or exercise thereof or the issuance of such Shares, as the
case may be, would constitute a violation by the Participant or the Company of
any such law, regulation or order or any provision thereof. The Company shall
not be obligated to take any affirmative action in order to cause the exercise
of this Option or the issuance of Shares pursuant hereto to comply with any such
law, regulation, order or provision.
(b)    As a condition of the grant of this Option, the Participant agrees to
take any and all actions as may be required to comply with the Participant’s
personal obligations




--------------------------------------------------------------------------------




under local laws, rules and regulations in the Participant’s country of
residence, including without limitation, the obligation to repatriate all
payments attributable to the Shares and/or cash acquired under the Plan
(including, but not limited to, dividends) in accordance with local foreign
exchange rules and regulations in the Participant’s country of residence. In
addition, the Participant also agrees to take any and all actions, and consent
to any and all actions taken by the Company and its affiliates, as may be
required to allow the Company and its Affiliates to comply with local laws,
rules and regulations in the Participant’s country of residence.
11.    Miscellaneous Provisions.
(a)    The Options are granted under and subject to the terms and conditions of
the Plan, which is incorporated herein and made part hereof by this reference.
In the event of a conflict between the terms of the Plan and this Agreement, the
terms of the Plan, as interpreted by the Board or the Committee, shall govern
and all decisions under and interpretations of the Plan or this Agreement by the
Committee or the Board shall be final, binding and conclusive upon the
Participant and his heirs and legal representatives. The Participant hereby
acknowledges receipt of a true copy of the Plan and that the Participant has
read the Plan carefully and fully understands its content.
(b)    This Agreement and the Plan constitute the entire contract between the
parties hereto with regard to the subject matter hereof. This Agreement and the
Plan supersede any other agreements, representations or understandings (whether
oral or written and whether express or implied) which relate to the subject
matter hereof.
(c)    If the Participant has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
translated version is different than the English version, the English version
will control.
(d)    The provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.
(e)    This Agreement may be executed or deemed executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.
IN WITNESS WHEREOF, the Company has caused this grant of Options to be executed,
as of the Date of Grant.
 
BLOOMIN’ BRANDS, INC.
 
 
 
 
 
By:_____ELECTRONIC SIGNATURE
 
 
Elizabeth Smith, Chief Executive Officer
 
 
(or Kelly Lefferts, Group Vice President, Legal)
 





